_ Martin, J.
. delivered the opinion of the court. The defendants are appellants 1 4 *584a judgment by which they were decreed to J ° J pay the amount of a note lodged for collection wjtjj tpem j,y the appellee, they having neglected to give notice to the indorser, whereby the recourse against the latter was lost.
At the trial, their counsel objected to the admission in evidence of the judgment in favour of the endorser against the present appellees, as res inter alios acta.
This judgment was offered to establish rent ipsarn, i. e. that the then plaintiff, the present appellee, had failed in his attempt against the indorser: Of this it was the best evidence
On the merits, the record shews that the notary of the bank called on the Monday following a Saturday on which the protest was made at the dwelling of the endorser, found the door shut and was informed he had removed, but could not learn where from the neighbors; he made two applications without success on the same day at other places: on the next, being informed of the new place of residence of the in-dorser, he sent notice there; but there was no evidence of its having been delivered. The appellee introduced a witness, who deposed the indorser might have been easily found on Monday.
*585From this evidence the legal result is, that due diligence was used on Monday—for the oath of the notary, who swears to his inability to discover the residence of the endorser, and details the steps he took—outweigh the opinion of the plaintiff’s witness who thinks the residence might easily have been discerned.
So the question is whether the notary having used diligence on Monday, there was any necessity for further steps afterwards in order to find the endorser’s residence.
The protest must be made on the last of the three days of grace: that day is peremptory. If the party be not found at home, or his do-micil cannot be then discovered, the protest is made and needs not to be renewed. The protest is to be given as soon as possible. Due diligence mnst be used on the day following that of the protest, and we do not know that it must be repeated; but if afterwards the endorser be met, or his residence discovered, he is entitled to notice.
In the present case, the notary appears to have been aware of this, for as soon as he discovered the endorser’s residence he immediately sent notice there; but his duty was to give *586not to send notice only—the appellant must . . . . , . that notice was received, tor till then it nQt glven
Mercier for the plaintiff—Seghers for tho defendant.
It is therefore ordered, adjudged and de« creed, that the judgment of the district court be affirmed with costs.